In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00273-CR


                              JASON LEE NELSON, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 46th District Court
                                     Wilbarger County, Texas
                   Trial Court No. 12,566, Honorable Dan Mike Bird, Presiding

                                       November 9, 2021
                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Jason Lee Nelson, appeals from the trial court’s judgment revoking his

community supervision for the offense of family violence.1 Pending before this Court is

appellant’s motion to voluntarily dismiss the appeal. As required by Rule of Appellate

Procedure 42.2(a), the motion to dismiss is signed by appellant and his attorney. As no

decision of the Court has been delivered, the motion is granted and the appeal is


      1   See TEX. PENAL CODE ANN. 22.01(a)(1).
dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                 Per Curiam


Do not publish.




                                       2